DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/22, 6/8/22 and 7/26/22 have been considered. A copy of form PTO-1449 is attached.

Terminal Disclaimer
The terminal disclaimer filed on 6/9/22 has been approved.

Drawings
The drawings were received on 8/26/20 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 109-110, 112-114, 122-126 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jalali et al (9,784,661) (of record).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 109 and 125; figure 1A of Jalali et al below discloses a method comprising: applying a first radiofrequency drive signal and a second radiofrequency drive signal (i.e., using DDS RF comb generator 24) to an acousto-optic device (22); and irradiating the acousto-optic device (22) with a laser (12) to generate a first angularly deflected laser beam having a first intensity and a second angularly deflected laser beam having a second intensity (it is noted that the first intensity and second intensity are the same) (see 24 of figure 1B and column 5, line 58 through column 6, line 11 and claim 13).

    PNG
    media_image1.png
    560
    795
    media_image1.png
    Greyscale


Regarding claim 110, Jalali et al teaches that the angularly deflected laser beams
are spatially separated (abstract, figure 1B and column 5, line 58 through column 6, line 11).
Regarding claim 112, Jalali et al teaches that the angularly deflected laser beams (68) are aligned along a horizontal axis (not labeled) in the output laser beam (18a) (figure 1B and 1D).
Regarding claim 113, Jalali et al teaches step of applying a plurality of radiofrequency drive signals (i.e., from DDS RF comb generator 24 of figure 1 A) to the acousto-optic device (22); and irradiating the acousto-optic device (22) with the laser (12) to generate a plurality of angularly deflected laser beams having different intensities (24 of figure 1B).
Regarding claim 114, Jalali et al teaches that the angularly deflected laser beams (24 of figure 1B) in the output laser beam (18a) have a predetermined intensity profile along a horizontal axis (figure 1D).
Regarding claim 122, Jalali et al teaches steps of irradiating a sample in a flow stream with the output excitation beam and detecting light emitted from the sample in the flow stream (column 9, lines 26-45).
Regarding claim 123, Jalali et al teaches step of measuring the detected light at one or more wavelengths (column 7, lines 14-26).
Regarding claim 124, Jalali et al teaches that the detecting light is forward scattered light and side scattered light (column 4, lines 56-66).
Regarding claim 126, Jalali et al teaches that the acousto-optic device is an acousto-optic deflector (column 5, lines 62-66).
Regarding claim 130, Jalali et al teaches that the system is a component of a flow cytometer (10) that further comprises a flow cell (64) and at least one detector (42, 44) for detecting light from the flow cell (64) (figure 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 111, 118-121,127-128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al.
Regarding claim 111, Jalali et al teaches the use of acousto-optic device (22) for generating a plurality of laser beams (figure IB).
Jalali et al does not teach that the laser beams are partial overlapping. However, it would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to adjust the speed of the AOD so that the laser beams are partial overlapping so that the detected particles are not missing.
Regarding claim 118, Jalali et al does not teach that the intensity profile comprises a Gaussian distribution along a vertical axis of the output laser beam; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the Gaussian intensity profile whichever suitable for the invention.
Regarding claims 119-120 and 127-128; Jalali et al does not teach that each radiofrequency drive signal is independently from about 1 MHz to about 250 MHz and each radiofrequency drive signal has an amplitude that is independently from about 0.1 volts to about 40 volts; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the radiofrequency drive signal from about 1 MHz to about 250 MHz and the radiofrequency drive signal has an amplitude from about 0.1 volts to about 40 volts because using these ranges for radiofrequency are well known in the art, thus it would have been obvious to choose whichever ranges that is suitable for the invention.
Regarding claim 121; Jalali et al teaches that the radio frequency comb generator is used for driving the AOD and generating a set of spatially disparate amplitude modulated beams through beat frequency modulation with sufficient  spatial width to span said plurality of focused streams of particles (column 10, line 66 through column 11, line 4).
Jalali et al does not teach step of adjusting the spatial width of the output laser beam by reducing or increasing the number of applied radiofrequency drive signals. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Jalali et al a step of adjusting the spatial width of the output laser beam by reducing or increasing the number of applied radiofrequency drive signals which depends on the requirement of the device.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 115-117 and 129 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 109-130 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 4, 2022